 HOSCHTON GARMENT CO.565Hoschton Garment Company,a Subsidiary of Spen-cer Industries,Inc.andInternationalLadies'Garment Workers'Union,AFL-CIO. Cases 10-CA-18618 and 10-CA-1874128 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS, JOHANSEN,STEPHENS,AND BABSONOn 13 September 1983 Administrative LawJudge Hutton S. Brandon issued the attached deci-sion.The General Counsel and the Respondentfiled exceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.1.The judge found, and we affirm, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby suspending employee Martha Gooch because ofher activities in support of the Union. Gooch wasan active, open union supporter. On 1 November19822 Gooch was called home from work to takecare of her ill 4-year-old child. The child's doctoradvised Gooch to remain at home with the childbecause of the child's high fever. On the morningof the next day, 2 November, Goochrequested andwas granted a leave of absence from work until 8November in order to remain at home to care forher child. Later on 2 November, at the end of theworkday, the Union engaged in handbilling acrossthe street from the Respondent's plant. Gooch re-turned to the plant about 5 minutes before normalquitting time on 2 November and took a positionacross the street from the plant with other employ-ee union supporters, where she observed the hand-billing.3Gooch remained at this position for theduration of the handbilling, an estimated 10-15minutes,after which she left.Gooch continued on her leave of absence, re-turning to the plant briefly on 5 November to pickiThe Respondent has excepted to some ofthe judge'scredibility find-ingsThe Board'sestablishedpolicyisnot to overrule an administrativelaw judge's credibilityresolutions unlessthe clear preponderance of allthe relevantevidence convincesus thatthey are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and findno basis for reversingthe findings2All dates are 19823 In secII,B,1, par 3 of hisdecision, the judge statesthatGooch testi-fied, in effect,that she engaged in handbilling during the2 November in-cident in questionIn two instancesduring hercross-examination, Goochdid answer affirmativelyto leading questionswhich containedassump-tions thatGoochactually engaged in handbillingHowever, as theweight of the record evidence establishes (and as thejudge correctlyfound infn 12), Goochdid not engage in handbilling during the incidentin question,but merely observed those who didup her paycheck. When Gooch returned to workon 8 November, the Respondent's manufacturingmanager,Bernard Tanner, told Gooch that he hadbeen informed that she had been "across the street"on 2 November. Tanner asked Gooch whether shewas aware that she was not supposed to be outsidethe plant while she was on a leave of absence andthat she had violated her leave of absence. Goochtold Tanner that she had left her child in the careof her husband during the time she was at the planton 2 November. Tanner replied that that made nodifference, because the leave of absence had beenfor her. Tanner then suspended Gooch for 3 daysfor abusingher leave ofabsence.Gooch askedTanner if he was suspending her "because of theUnion," and Tanner replied that that was not theissue.In finding that the Respondent suspended Goochbecause of her union activity, the judge relied onthe following factors: (1) the Respondent knew ofGooch's support for the Union; (2) Gooch's pres-ence "across the road" on 2 November was in sup-port of the Union; (3) the Respondent was opposedto the Union; (4) Gooch's suspension for violatinga leave of absence was unprecedented; (5) therewas no established policy calling for discipline ofan employee who returned to the plant during aleave of absence; (6) Gooch was not disciplined forviolating her leave of absence by returning to theplant on 5 November to pick up her paycheck; (7)the Respondent's failure to establish, as part of itsasserted defense, that it had reason to believe thatGooch obtained her leave of absence under falsepretenses-i.e., by lying about her child's illness;44 In its exceptions,the Respondent contends, inter alia, that the judgeimproperly denied it an opportunity to introduce evidence in support ofthis aspect of its defense,by refusing to enforce two subpoenas thatwould have aided the Respondent in attempting to establishthatGoochobtained her leave of absence under false pretenses,ie, that her childwas not seriously ill, or that she was not required to remain at home tocare for the child Specifically, the judge granted the General Counsel'spetition to revoke the Respondent's subpoena duces tecum,which wouldhave requiredGooch toproduce medical and physician records to showthatGooch's child was under a doctor'scareduring the period I Novem-ber through 8 November With regard to the Respondent's subpoena adtestificandumofGooch'shusband,whosetestimony the Respondentsought in order to establish that he, rather thanGooch,could havestayed at home with the child, the judge declined to grant the Union'spetition to revoke,but suggested that the Respondent seek enforcementof the subpoena through the Board'sRegional OfficeIn revoking or suggesting that the Respondent seek enforcementthrough the Regional Office of these subpoenas,the judge ruled that thesubpoenaed material and testimony was "irrelevant and immaterial" be-cause the Respondent,in suspendingGooch,relied only on the assertionthatGoochabusedher leave ofabsence by returning to the plant, andnot on an assertionthat Goochobtained her leave of absence under falsepretensesWe affirmthe judge's ruling in this regard Therecordis clearthatGooch wasassertedly disciplined for violatingher leave ofabsenceby returning to the plant on 2 November, not for obtaining the leave ofabsence under false pretenses in thefirstplaceThis latterasserted reasonfor discipliningGoochisoffered post facto,and was not a reason assert-Continued279 NLRB No. 81 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD(8) the Respondent's failure to establish that it rea-sonably believed that Gooch's presenceat the plantfor 10-15 minutes on 2 Novemberwas inconsistentwith Gooch's care of her child over the course of aweeklong leave of absence, particularly in light ofthe fact that Gooch told Tanner, during the disci-plinary interview on 8 November, that her childwas beingcared for at home by her husbandduring the time she was at theplant on2 Novem-ber; and (9) the Respondent's motivation to disci-plineGooch on the basis ofcomplaintsvoiced byemployees,whichwere expressed in terms ofGooch's union activities.In regard to the final factor relied on by thejudge-the Respondent's motivation to disciplineGooch based on employee complaints-the Re-spondent argues that the judge incorrectly foundthat the employees' complaints were based on theirdispleasure with Gooch's union involvement ratherthan with her presence at the plant for personalreasonsduring her leave. However, as seen below,the record fully supports the judge's finding thatthe employee complaints referred to Gooch's par-ticipation in union activities while on leave of ab-sence from her work.Employee Patricia Cave testified that she wasworking at her machine on the day in questionwhen "they hollered `Martha's across the street."'Cave testified that Goochwas sittingin her car,and the "union men" were juststandingthere. Theday after she saw Gooch across the street with theunionhandbillers,Cave told Plant Manager Lordthat "there should be something done about it."She also testified that "a bunch of us went to thebossman about it . . . I thought she should havebeen at home with her son . . . instead of acrossthe street." Employee Carol Keith testified that shetold her immediate supervisor,as wellas Lord andTanner, that she "didn't think it was right that[Gooch] was out on absence of leave [sic] with herchild . . . then being back across the road workingwith the Union men." Also according to Keith,"from what I gather, everybodywas complainingabout it . . . they complained to Bernie Tanner,and John Lord-the supervisors, everybody wasupset about it." Keith acknowledged that she wasangry because she, and the other employees whocomplained about Gooch's activity, did not wanted or relied on by the Respondent at the time it imposed the suspensionUnder these circumstances, we find it unnecessary to rely on the judge'sremark,in secll,B,2 of his decision,that the Respondent has not "satis-factonly demonstrated[the] point" that it had reasonable cause to believethatGooch had sought or obtained her leave of absence under false pre-tensesAs seen, we agree with the judge's ruling at the hearing that evi-dence on such a question is immaterial to the issue in this case-whetherthe Respondent disciplined Gooch because of her union activities, or be-cause she violated her leave of absencethe Union. Finally, employee Virginia Steward tes-tified that the day after Gooch's appearance withthe unionhandbillers across the street from theplant,Stewart asked Tanner why he had givenGooch time off to work for the Union. StewarttoldTanner that if he gave Gooch time off towork for the Union, then he should give other em-ployees time off "to work for the non-Union."When Tanner explained that Gooch had beengiven a leave of absence to care for her sick child,Stewart replied to Tanner that Gooch should betakingcare of her child instead of working for theUnion. Thus, the record fully supports the judge'sfinding that,in suspendingGooch, the Respondentwas well aware of and motivated by the complaintsof several employees that Gooch was participatingin unionactivitieswhile on leave of absence tocare for her child.2.The judge found, and we affirm, that the Re-spondent did not violate the Act by attempting toprevent the Union from distributing handbills toemployees while the Union was trespassing on theRespondent's property at driveway entrances Aand Bon 5 and 20 October. The judge also foundthat PlantManagerLord sought to prohibit UnionRepresentativeAdler from handbilling on publicproperty at entrance C on 5 October, and thatLord thereafterengagedin surveillance of thathandbilling. The judge concluded that under thesecircumstances the actions of Lord constituted un-lawful surveillance of and attempts to restrict hand-billing on public property, in violation of Section8(a)(1) of the Act. We affirm the judge in these re-gards.GainesvilleMfg.Co., 271 NLRB 1186 (1984)(surveillance);Schlegel Oklahoma, Inc.,250 NLRB20, 24 (1980) (attempt to restrict handbilling). In af-firming the judge's finding of unlawful surveillanceof employee union activity at entrance C, we em-phasize that Lord did not merely observe union ac-tivity, but rather attempted to prohibit Adler fromdistributing handbills to employees on public prop-erty, and that Lord stood very close to Adler forthe duration of the handbilling.The judge also found that the Respondent violat-ed Section 8(a)(1) of the Act by engaging in sur-veillance of the handbilling at entrances A and Bon the Respondent's property. We disagree.The judge properly concluded that because theunion representatives were trespassing on the Re-spondent's property when they engaged in hand-billing at entrances A and B, the Respondent actedlawfully in attempting to prohibit that activity.Thus, we are left only with the question whetherthe Respondent, while acting lawfully in attempt-ing to evicttrespassers,nevertheless acted unlaw-fully in observing their trespassory activities. The HOSCHTON GARMENT CO567question virtually dictates the negative response wegive to it in this case. Indeed, the precedent reliedon by the judge does not support the, result hereaches on this question.Shrewsbury Nursing Home,227NLRB 47, 50 (1976), on which the judgerelied, is factually distinguishable because in thatcasethe employer hired an armed guard andplaced him in a prominent position to observe andintimidate employeesengagingin protected activi-ty. InWoodland Molded Plastics Corp.,250 NLRB169 (1980), involving objections to conduct affect-ing arepresentation election, a panelmajorityfound that the employer engaged in objectionablesurveillanceby observing its employees' openunion activities on public property adjacent to itsown. However,Woodlandis inconsistent with nu-merous unfair labor practice cases holding that anemployer's mere observation of open, public unionactivity on or near its property does not constituteunlawful surveillance.5 Finally, the judge relied ondictum inMike Yurosek & Son,229 NLRB 152 fn.3 (1977), that a determination of whether organiz-ing activity was conducted on public property orthe employer's private property is immaterial in re-solving a surveillanceissue.We decline to followthis dictum and rely instead on the holdings of thecases cited in footnote 5.Thus, as seen from the above-cited cases, unionrepresentativesand employees who choose toengage openly in their union activities at an em-ployer's premises should have no cause to complainthat management observes them. This is particular-ly true where, as at entrances A and B in the in-stantcase,theunion representatives chose toengage in their activities while trespassing on theemployer's premises. Indeed, it is this circum-stance-the trespass and the Respondent's immedi-ate and continuing objection to it-which particu-5SchnadigCorp,265 NLRB 147, 157 (1982),PortoSystemsCorp,238NLRB 192 (1978),Chemtrontcs, Inc,236 NLRB 178 (1978),Larand Let-surehes,Inc, 213 NLRB 197, 205 (1974),Milco, Inc,159 NLRB 812, 814(1966) See alsoEmenee Accessories,267 NLRB 1344 (1983) Oneadminis-trative law judge has stated in a decision adopted by the Board, "Thenotion that it is unlawful for a representative of management to stationhimself at a point on management'sproperty to observe what is takingplace at the plant gate is too absurd to warrant comment "TarrantMfgCo, 196 NLRB 794, 799 (1972) Although Chairman Dotson andMember Stephens do not subscribe to the rationale applied by the panelmajority inWoodland,they find it unnecessary to address that decision inthe context of the instant unfair labor practice proceedingMember Dennis would explicitly overruleWoodlandupon which thejudge relied because it is an invalid legal standard by which to judge anytype of case Further, it has not been the Board's practice to refrain fromoverruling representation decisions in unfair labor practice proceedingsSee, e g,T R W Bearings,257 NLRB 442 (1981) (an unfair labor practiceproceeding)overrulingEssex International,211 NLRB749 (1974) (a rep-resentation decision) InOur Way,Inc, 268 NLRB 394 (1983) (an unfairlabor practice proceeding), the Board overruledT R W Bearingsand re-instated theEssexholdingMember Johansen findsWoodland,inwhich there was no trespass, dis-tinguishableon that basis He therefore finds it unnecessary to reach themerits of that caselarly legitimizes theRespondent's close, visiblepresence at entrances A and B during the brief du-ration of the handbilling on both occasions. TheRespondent did notengage inunlawful surveil-lance of theinstanthandbilling at entrances A andB by directing the union representatives to removethemselves from the Respondent's private property.Chemtronics,supra, 236 NLRB at 178. Rather, theRespondent's attempts to evict thetrespassingunion representatives were the exercise of a legiti-mate proprietary prerogative. Id. Inasmuch as theRespondent ultimately had a right to expel nonem-ployee union organizers from its property,NLRBv.Babcock & Wilcox Co.,351U.S. 105 (1956), itperforce had a right to stop short of expulsion andsimply observe the handbilling activity on its prem-ises.See cases cited at footnote 5, supra. That Re-spondent officials remained at entrances A and Bwhile the union representatives distributed theirhandbills is not indicative of illegal surveillance.Rather, under the circumstances, the presence oftheRespondent's officials at entrances A and Bwas "part and parcel of [their] permissible effort toevict [the union representatives] from companyproperty."Mike Yurosek & Son,supra, 229 NLRBat 160. Nor is there any evidence that the Respond-ent even arguably aggravated the situation bytaking photographs of the handbilling or by notingthe names of employees accepting or rejecting theUnion's handbills. SeeHalo Lighting Division,259NLRB 702, 712, 716 (1981).In sum, the record establishes, the judge found,and we conclude that the Respondent acted withlawful purpose in attempting to evict the trespass-ing unionrepresentatives from the Respondent'sproperty. Given that lawful purpose, we find, con-trary to the judge, that the Respondent acted withan equally lawful purpose, and without unlawfuleffect, in monitoring the trespassory activity of theunion representatives at entrances A and B. Ac-cordingly,we shall dismiss that part of the com-plaintwhich alleges unlawful surveillance of unionactivities at entraces A and B.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Hoschton Garment Company, a Subsidi-ary of Spencer Industries, Inc., Hoschton, Georgia,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) Surveillance of, or interference with, em-ployee receipt of handbills distributed by Interna-tionalLadies'GarmentWorkers'Union,AFL- 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, or any other labor organization, on publicproperty."2.Substitute the attached notice for that of theadministrative law judge.MEMBER BABSON, concurring.Although I do not concur entirely in the analysisset forth by my colleagues with respect to the sur-veillance issues in this case, I do agree with theirconclusion that the Respondent's agents' conduct atentrances A and B was lawful and that their con-duct at entrance C was unlawful. I would find thatthe surveillance at entrances A and B was lawfulinasmuch as the union activity observed was openand in plain view, and the surveillance constituted,at least in part, observation of trespassory activityon the Respondent's property. Conversely, the sur-veillance at entrance C was inextricably entwinedwith the Respondent's unlawful attempt to prohibithandbilling on public property, and therefore Iwould find the surveillance unlawful.''I join my colleagues, for the reasons stated by them, in adopting thejudge's conclusion that the Respondent violated Sec 8(a)(3) and (1) ofthe Actby suspendingemployee GoochAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively throughrepresenta-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT attempt to prohibit handbill distri-bution byInternationalLadies' Garment Workers'Union, AFL-CIO, or any other labororganization,to our employees on public property.WE WILL NOTengage insurveillance of, or inter-ferencewith, employee receipt of union handbilldistributions on public property.WE WILL NOT discourage activity on behalf ofthe above or any other labor organization by sus-pending or otherwise discriminatingagainst ouremployees because of their union activity or sup-port.WE WILL NOT in any like or related mannerinterferewith our employees in the exercise ofrights listed above.WE WILL make whole Martha Gooch for anylost earningsor benefits suffered by reason of thediscriminationagainsther, with interest.WE WILL remove from our personnel recordsand files any reference to the suspension of MarthaGooch and WE WILL notify her that this has beendone and that evidence of her unlawful suspensionwill not be used as a basis for future disciplinaryaction against her.HOSCHTON GARMENT COMPANY, ASUBSIDIARYOF SPENCERINDUSTRIES,INC.Ann Leslie UngerandPaul KTamaroffEsqs.,for theGeneral Counsel.Robert H.Buckler,Alexander E.Wilson,Jr.,andKieranShanahan, Esq. (Alston&Bird),of Atlanta,Georgia,for the Respondent.James Goldberg,Esq.,of Atlanta,Georgia,for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEHuTTON S.BRANDON,AdministrativeLaw Judge.This case was heard at Atlanta, Georgia, on July 14-15,1983.The Charge in Case 10-CA-18618 was filed byInternationalLadies'GarmentWorkers' Union, AFL-CIO (Union), on October 14, 1982,'alleging violationsof Section 8(a)(1) of the National Labor Relations Actby Hoschton Garment Company, a subsidiary of SpencerIndustries,Inc. (Respondent or the Company). A com-plaint on thecharge wasissued bythe RegionalDirectorfor Region 10 on November 22 and amended on March21, 1983.2The charge in Case 10-CA-18741 was filed by theUnion on November 22 alleging violations of Section8(a)(3) and (1) of the Act by Respondent. The complaint,in that case,coupled with an order consolidating it withthe prior cases,issuedon March 22, 1983.3 The primary'All dates are in 1982 unless otherwise stated2 In its answer to the complaintinCase 10-CA-18616, Respondent as-serted that the case had been resolved by a settlement agreement How-ever, no evidence was presented at the hearing on the matter According-ly, no merit can be found to this defense9These consolidated cases were initially setto be heardon a calendar-call basis in connection with Gainesville Manufacturing Co, Inc , a sub-sidiary of Spencer Industries,Inc , Case10-CA-19132 Atthe opening ofthe hearing involving the Hoschton cases, the General Counsel moved toconsolidate them with the Gainesville case for hearing,itappearing thatall these cases shared witnesses,legal representation,and legal issues TheGeneral Counsel'smotion was unopposed and was granted as was thefurther motion to sever the Hoschton cases from the Gainesville decisionprior to issuance of the decisions in these cases An order severing theHoschton cases from the Gainesville case issuedon September 2, 1983 HOSCHTON GARMENT CO569issuesarewhether Respondent, (a) violated Section8(a)(1) of the Act by its actions with respect to the pro-hibition of, and interference with, nonemployee union or-ganizers in distributing leaflets to employees on October5 and 20, and (b) violated Section 8(a)(3) and (1) of theAct by suspending an employee for 3 days for participat-ing in unionactivity on November 2.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe positionsand argumentsof the parties at the hearingand the briefs filed by the General Counsel and ChargingParty, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Georgia corporation with an officeand place of business located in Hoschton, Georgia,where it isengaged inthe manufacture of men'spants.Respondent in the calendar year preceding issuance ofcomplaint sold and shipped finished products valued inexcess of $50,000 from its Hoschton facility directly tocustomers located outside the State of Georgia. Thecomplaints allege, Respondent admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The complaints further allege, Respondent at hearingstipulated, and I find that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.il.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Independent 8(a)(1) Violations1.AllegationsIt is undisputed that the Union began an organizationalcampaign at Respondent's Hoschton plant in the latesummer or early fall. It was in connection with that or-ganizingeffort that the Union undertook to distributeleaflets to Respondent's employees on October 5 and 20as the employees were leaving Respondent's plant prem-ises at the end of their workday. Respondent's reactionto the Union's attempt to handbill provides the basis forthe complaint allegations that Respondent, through itsmanufacturing manager and supervisor, Bernard Tanner,on October 5 and 20, and through its plant manager,John Lord, on October 5 "prohibited its employees fromjoining orengagingin activities on behalf of the Unionafter completing their work day and while off companyproperty." It is further alleged that Tanner on October 5and 20, and Lord on October5, "engaged in surveillanceof the Union activities of its employees."2.FactsA physical description of Respondent's Hoschtonpremises is critical to an understanding of the location ofthe Union's handbilling and Respondent's reaction to it.Respondent's plant is located in or about the small com-munity of Hoschton and adjacent to State Highway 53.The plant building is approximately 40 to 50 feet fromthe edge of the highway pavement. The space betweenthe building and the highway pavement is a lawn areawhich is fully maintained by Respondent. Respondent'spremises are not fenced nor are they in any way postedagainst trespass. There are no sidewalk or gravel shoul-ders in front of the plant along the highway.Access to plant premises by automobile may be had atthree locations. The first is to the right of the plant asone faces the plant and consists of a paved drivewaywhich runs from the highway along the side of the plantbuilding and into a parking lot at the rear of the plant.That entrance shall be referred to as entrance A. Thesecond entrance is a paved driveway from the highwayand runs parallel to entrance A but on the other side ofthe plant building. It also ends in the rear parking area.This entrance shall be referred to as entrance B. The lastentry from the highway, designated as entrance C, is byway of a public residential road which parallels the drivefrom entrance B, but is separated from it by a narrowunpaved strip of Respondent's premises.4 The B drive-way is connected to the residential road by a short con-nector toward the rear of the plant.5On October 5 shortly prior to the regular employeequitting time, three union representatives, James Sala,Gary Adler, and John Montgomery, arrived at Respond-ent's premises to handbill employees as they left workand entered Highway 53. Sala and Adler both testifiedthat the three took positions at the three Highway 53 en-tranceswithMontgomery at A, Sala at B (the mostheavily used entrance), and Adler at C.Itwas admitted by Tanner that prior to any actualhandbilling, he and several other management represent-atives came out of the plant and confronted the unionrepresentatives at their respective handbilling positionsItwas Sala's testimony, not specifically contradicted byTanner, that Tanner approached him, told him he wason private property, was trespassing, and asked him toleave.Salawho claimed that he was standing on thepavement at entrance A within an arm's length of High-way 53 told Tanner he was standing within the right-of-way of Highway 53, and he continued to pass out leaf-lets.6Sala further testifiedwithout contradiction thatTanner threatened to call the police and stood next toSala and sometimes even in front of Sala as he attemptedto distribute his handbills to the employees as they leftthe premises in their cars. Tanner freqently and loudlyaccused Sala of trespassing in the presence of the em-ployees.Adler testified that he was approached by Lord at en-trance C on the public residential road, and Lord en-4 The record does not reflect the exact width of the strip,but from anunscaled diagram in evidence it appearsto be no morethan a few feetwideaTheresidential road proceedsto curvebehind the parking lot in therear of the plant and, based on an unscaled diagram received in evidence,appears to be joined to the parking area by a connector from the rear ofthe parking lot Neither the short connector to the side of the plant northe rear connector are particularly significant herein inasmuch as nohandbilling tool place at those locations, but they do serve to reveal howemployees exiting the rear parking area reach entrance C on Highway53 .a Sala conceded in testimony that the Union had not investigated theextent of the State's right-of-way at that location prior to going to Re-spondent's plant on October 5 570DECISIONSOF NATIONALLABOR RELATIONS BOARDgaged in conduct similar to that of Tanner.'Moreover,Adler testified that he heard and observed Tanner's con-duct and remarks directed to Sala.Further, he testified,without contradiction from Tanner, that Tanner alsoyelled that the Union was trying to take the employees'money and that the employees did not need a Union.Tanner andLordremained at one or another of thehandbill points for the duration of the handbilling. Al-though the local police were called,8 theydid not arriveuntil at or near the endof thehandbilling.Tanner de-clined to seek arrest of the union representatives who leftafter completion of the handbilling.The union representativesagainhandbilled on October20, this time with Sala at entrance C, Montgomery at en-trance A, and Adler at entrance B. This time the policearrived early during the handbilling and, according toSala's testimony (supported by that of Adler) Tanner anda policeman approachedAdler.Sala at that point walkedover toAdler's position and heard Tanner insist that theunion representatives were trespassing and request thepoliceman to remove them. The union representativesmaintainedtheywere on the state road right-of-way.The policeman declined to take action in view of Tan-ner's refusal to swear out a warrant and returned to hiscar parked on Respondent's premises where he watchedthe remainder of the handbilling. It is undisputed thatTanner remained at one or another of the entrancewaysfor the duration of the handbilling observing the hand-billing and telling the union representatives that theywere trespassing.Adler's testimony that Tanner told himthat as long asAdler was out there, Tanner would beout there was not contradicted.There isno contentionthat the handbilling in any wayblocked traffic. The only significant dispute between thewitnesses in this case is the distance the union representa-tives ventured into Respondent's premises from the edgeof Highway 53 on both occasions of handbilling. Salatestified thatwhile at entrance B he never got muchbeyond 2 or 3 feet from the edge of the highway. Adlertestified that on October 5, while at entrance C, thepublic road, he went up and down the road several carlengths, but that at entrance B on October 20 he re-mainedonly 4 or 5 feet from the edge of the highway.Tanner, on the other hand, testified that on each occa-sion of handbilling, all three union representatives regu-larlywent 15 to 20 feet into Respondent'spremises todistribute handbills to the second car in line awaitingaccess to the highway.Lord,contrary to Tanner,testi-fied the union representatives came into the drivewaysonly 4 or 5 feet.Employee Particia Cave appeared to support Lord bytestifying thatAdler at entrance B on October 5 ap-proached the front side window of her car as the frontrLord, in his testimony for Respondent,denied that he talked to Adlerat the C entrance.Rather, he said his remarks to Adler were made at theB entrance when Adler wentoverthere during the handbilhng Tannerin his testimony denied that any of the union representatives went over tothe C entrance.8Tanner conceded that,having some foreknowledge of the Union'sintent to handbill,he called the police evenbeforethe union representa-tives appeared in front of the plant and, thus,beforethe alleged trespassoccurredof her car was about 1 foot from the highway. However,on the diagram of Respondent's premises,General Coun-sel'sExhibit 5, Cave markedAdler'sposition as beingvery near the corner of the plant, a position whichwould have placed Adler some 40 feet from the high-way. Because the diagram was not drawn to scale, it wasclearlymisleading to witnesses.Iconclude that Cavewas confusedby thediagram and that her markings on itare unreliable.Like Cave, employee Carol Keith placed the unionrepresentatives at the side of the plant on the B drivewayon October 5. She further testified that on October 20the union representatives came down one car length ontoRespondent's premises from Highway 53 during thehandbilling.Finally,Virginia Stewart, another employee presentedby Respondent, testified generally that the union repre-sentatives on October 5 came onto Respondent's prem-ises by more than one car length. She could not identifythe specific union representatives or give further details.However, she identified Sala on October 20 as comingdown three car lengths on the premises to a point nearthe side entrance to the plant building.With respect to the extent of entry into Respondent'sdriveways by the union representatives, I conclude thetestimony of Sala and Alder is the most accurate, reli-able, and credible. Both impressed me as earnest andtruthful.Also, their testimony on this point appears to besupported by Lord.9 Tanner, on the other hand, in hiseagerness to bar the union representatives from any in-trusion impressed me as more inclined to exaggerationregarding the extent of their entry. The accuracy ofCave, Keith, and Stewart's testimony on this point istempered by their exhibition of some antiunion bias.Moreover, their testimony at points appeared confusedand misleading to the extent it placed the union repre-sentatives at drive B opposite the side doors to the plant.Even Lord and Tanner never claimed the union repre-sentatives reached such points. I find it more likely thatthe union representatives seen opposite or near the plantside entranceswere on the adjacent residential roadrather thandrivewayB, as it is admitted that union rep-resentatives did go up and down that road a distance ofseveral car lengths while handbilling.3.Arguments and conclusionsThe General Counselargued this caseon very narrowgrounds. Thus, apparently proceeding from the premisethat Respondent could lawfully bar its premises to non-employee union'organizers,theGeneral Counsel relieson the definition of a public road found in the GeorgiaCode of Public Transportation, Official Code of GeorgiaAnnotated,32-1-3-(24) (Michie),to argue that the unionrepresentives did not trespass on Respondent's premisesduring their handbilling.The cited statute defines apublic road as including appurtenances incidental to theroad's right-of-way and specifically "surface, shoulders,To theextent,however,thatLord's testimony contradictsAdler's re-garding Lord's confrontationwith Adlerat the C entranceon October 5,I credit Adler HOSCHTON GARMENT CO571and sides" of the road. The General Counsel then arguesthat the union representatives were only on the shoulderand sides of Highway 53, and thus were in a public area.The public nature of the area of the handbilling was fur-ther demonstrated, the General Counsel contends, by Re-spondent's admitted acquiescence i ° in pedestrian use ofthe grass area on Respondent'sside of,and runningalong, the highway. Accordingly, it is the General Coun-sel'sposition that in the absence of trespass,Respond-ent's interference with receipt by employees of union lit-erature constitutesan 8(a)(1)violation.The GeneralCounsel takes the further position,citingReeves South-eastern Corp.,256 NLRB 574 (1981), that the presence ofRespondent'ssupervisors during the duration of thehandbilling constituted unlawful surveillance in violationof Section8(a)(1).The Charging Party's brief largely echoes the GeneralCounsel's arguments and asserts there was no trespass.Proceeding from that premise, the Charging Party, citingSchlegel Oklahoma Inc.,250 NLRB 20 (1980), enfd. 644F.2d 842 (10th Cir.1981), andMike Yurosek & Sons,229NLRB 152 (1977), concludes that Respondent could notlawfully interfere with peaceful union handbilling outsideRespondent's premisesand on public property.At the hearing Respondent indicated its defense wasbased onNLRB v. Babcock & Wilcox Co.,351 U.S 105(1976), and its argument that the Union was on its prem-ises during the handbilling. In support of its position inthis regard, it called Jimmy Hill, right-of-way districtmanager for the Gainesville district, Georgia Departmentof Transportation, who testified that the State owed noright-of-way in from of Respondent'splant.AlthoughHill stated that the State does assume certain mainte-nance rights and functions along highways even withoutspecific right-of-ways,itmade no maintenance claimsalong the area in front of Respondent's plant. Moreover,Hill testified that if he were to negotiate the purchase ofa right-of-way from Respondent, he would bargain withRespondent from the "edge of the pavement" on High-way 53.11 Based on this it appears to be the Respond-ent's position that the edge of the highway itself was theonly place from which the Union could handbill withouttrespassing.Based on Hill's testimony, which I found credible, Iconclude that the State possessed no right-of-waybeyond the edge of the pavement on Highway 53 infront of Respondent's plant. I further find that the State'sstatutory definition of a public road to include sides andshoulders adds nothing to define the extent of Respond-ent's property rights. "Sides" and "Shoulders" are indefi-nite terms which are not useful in setting precise bound-aries.Moreover, the record here supplies no descriptionswhichgive greater meaning or dimensions to such terms.The Charging Party, in order to avoid a finding oftrespass by the union agents,argued alternatively that10 Tanner admitted that pedestrians have walked along this grass area,including possibly school children on their way to a school closer intoHoschton but on the same sideof Highway53 as Respondent Tannerclaimed noeffort byRespondent to restrict these other users11Respondent's propertydeed whichwas received in evidence wasnot particularly enlightening It describes the premises as "joining proper-ty ofState HighwayDept Rt #53 "the propertyalongHighway 53must be considered as"dedicated to public use" as the property was notfenced,was not posted, and there was evidence it wasused by pedestrians. In view of Hill's testimony, howev-er, it appears that the State made no such claims of dedi-cation.Moreover, there was no citation by ChargingParty of state law or authority reflecting the elementsconstituting dedication to public use. The record con-tains little evidence on which the dedication issue couldbe decided. Finally, even assuming some public use ofRespondent's premises, such use would not operate topreclude Respondent's right generally to bar handbilldistribution on its premises SeeCentral Hardware Co. v.NLRB, 407 U.S.539 (1972),Mike Yurosek & Sons,supra.Because the union representatives here entered A andB entrances at least 5 feet by their own admission, andbecause Respondent's claim to property rights to thehighway pavement have not been disproved,Imust con-clude that the union representatives on October 5 and 20did trespass Respondent's property at those locations.InBabcock & Wilcox,supra at 112, the Supreme Courtstated:It is our judgment, however, that an employer mayvalidly post his property against nonemployee dis-tribution of union literature if reasonable efforts bythe Union through otheravailable channels of com-munication will enable it to reach the employeeswith its message and if the employer's notice ororder does not discriminate against the Union by al-lowing other distribution.There was no evidence offered, nor was it argued, thattheUnion had no other available channels throughwhich to reach Respondent's employees than literaturedistribution on Respondent's premises. Nor was thereany evidence presented which would establish that Re-spondent allowed other distributions by nonemployeeson its premises so as to show discrimnation against theUnion. Under these circumstances, it would appear thatBabcock & Wilcoxcontrols here so that Respondent's ac-tions in barring union representatives at areas A and Bdid not constitute unlawful interference with Section 7rights of employees to receive union literature and infor-mation.The complaint allegations attributing unlawfulconduct to Tanner in this regard on October 5 and 20must be dismissed.Respondent had no property rights which would beviolated by handbill distribution at C, the publicresiden-tial road. Adler's testimony, contradicted only by Lord,was that Lord sought to prohibit him from handbillingeven at that location onOctober 5claiming trespass.Adler's testimony on the point was clear, concise, andunambiguous I find it convincing and credible. In doingso, I note also that Adler testified that another man fromRespondent's plant was with Lord at the time. However,although Lord did not contradict Adler's testimony withrespect to another man, Respondent failed to adduce thetestimony of any additional person. Accordingly, onAdler's credited testimony I find Respondent did attemptto restrict handbilling on public property and, therefore, 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a)(1) of the Act, as alleged.Mike Yur-osek&Sons,supra.The finding of trespass by the union agents is not dis-positive of the surveillance allegation, for whether or notithad a right to exclude the union agents,ifRespondentengaged in surveillance of the union activities of its em-ployees, i.e., their receipt of union literature, it wouldnevertheless have violated Section 8(axl) of the Act.Mike Yurosek & Sons,supra, fn. 3. I find that Respondentthrough Tanner and Lord on October 5 and 20 didengage in unlawful surveillance as the complaint alleges.Although Respondent may have a legitimate right tokeep the union agents off its property, the actions ofTanner and Lord went beyond the simple exercise ofthat right on both dates. Thus, it is clear both remainedwith the union agents for the duration of the handbilling,and both werein a positionto closely observeeach em-ployee as they passed and whether the employee rejectedor received a handbill. Furthermore, that Respondentwas not solely concerned with its property rights duringsuch handbilling was demonstrated by Tanner's undeniedremarks to the union agents on both occasions to theeffect the employees did not wanta union andthat allthe union wanted was to take the employees' money.Such remarks loudly delivered in the presence of em-ployees rolling by in their cars constituted more than asubtle hint to employees that they might incur Respond-ent'sdispleasure by the act of receiving the Union'shandbills which would be surely observed by Respond-ent. Finally, Respondent did not seek to enforce its tres-pass claims by pressing for the arrest of the union agents.Although the police arrived after substantial completionof the handbilling on October 5, this was not the case onOctober 20. However, rather than pursue arrest action,Tanner and Lord simply continued to watch the hand-billng and Tanner even asserted, according to the testi-mony of both Sala and Adler, uncontradicted in thisregard, that he would be "out there" whenever theunion agentswere there to handbill. Considering theforegoing, I am persuaded that a purpose of the presenceof Tanner and Lord was to effectively survey, and thusinterferewith, the union activities of the employees.Thus, I conclude Respondent violated Section8(a)(1) inthisregard as the complaintalleges.Cf.WoodlandMolded Plastics Corp.,250 NLRB 169 (1980);ShrewsburyNursing Home,227 NLRB 47 (1976).B. The Alleged 8(a)(3) Violation1.Material factsMartha Gooch, the alleged discriminatee, had beenemployed by Respondent for about 3 years as a blindhemmer under the supervision of Nellie Watkins. Shebegan participating in activities on behalf of the Unionduring the fall and openly revealed her union support bywearing union T-shirts and buttons at work.On November 1, Gooch was called home from workto attend her ill 4-year-old child who was developingpneumonia.Gooch testified that her doctor advised herpersonally to remain at home with the child because ofthe child's high fever. Accordingly, Gooch returned toRespondent's plant on the morning of November 2 andsought a leave of absence from work until November 8.Gooch explained the basis for her requests, and the leavewas approved by Department Manager Taylor Clay andPlant ManagerLord. Goochthen left the plant.It is undisputed that on the afternoon of November 2the Union again engaged in handbilling at Respondent'splant.It is further undisputed that sometime earlier it hadannounced to its employee supporters its intent to hand-billand had requested such supporters to be presentduring the handbilling. Pursuant to this request, Goochreturned to the plant on November 2 about 5 minutesbefore the normal quitting time and took a positionacross the street from the plant with other employeeunion supporters where she observed the handbilling.She remained at this position for the duration of thehandbilling. She remained at this position for the dura-tion of the handbilling,an estimated 10 to 15 minutes,after which she left.' 2 Gooch explained in her testimonythat during the time she was handbilling, she had left herill son with her husband who was not normally availableto care for the child because he worked a night job andslept during the day. He was awake on November 2when Gooch had returned to the plant to observe thehandbilling.Gooch continued with her leave of absence but re-turned to the plant on November 5 to pick up her pay-check. During her stay at the plant which lasted about10 minutes,she saw Nellie Watkins who remarked thatGooch should hurry up and return to work. Gooch re-plied that she would return the following Monday.On November 8, when Gooch returned to work, shewas called into Tanner's office where Tanner, in thepresence of Watkins, talked to Gooch. Gooch testifiedthatTanner remarked that he had word she had been"across the street" the preceding Tuesday. She con-firmed that she had been. Tanner inquired whether sheknew she was not supposed to be outside the plantwhenever she was on a leave of absence. She repliedthere was no harm in it because her child was not withher.Tanner inquired if she knew she was violating herleave of absence, and she responded she did not, that herchild was home with her "old man," and that she sharedthings with her old man. Tanner replied that that madeno difference, that the leave of absence had been for her.Tanner then suspendedGooch from November 8through 10 for having abused her leave of absence.Gooch asked Tanner if he was doing it because of theUnion, and Tanner responded that that was not the issue.Gooch's testimony in the foregoing respects was gen-erally corroborated by Watkins. Further,itwas substan-tially consistent with Tanner's own notes of the meetingwith Gooch made immediately after the meeting con-cluded. Accordingly, and also because Gooch impressedme as a straightforward and truthful witness, her testimo-ny is credited.It isundisputed that Respondent had never before dis-ciplined an employee for abuse of a leave of absence. Itis likewise undisputed that at the time of the decision to12The evidence does not reflect that Gooch engaged in handbillmgherself HOSCHTON GARMENT CO.573suspend Gooch,Respondent had no further informationregarding an abuse of leave by Gooch other than herpresence for a few minutes at the plant on November 2.2.Arguments and conclusionsThe General Counsel and Charging Party argue thatthe suspension of Gooch was retaliatory for her appear-ance with the Union during handbilling on November 2.It is argued that the absence of any prior discipline ofemployees for abuses of leaves of absence, the absence ofany specific restrictions on Gooch's leave of absence atthe time the leave was granted,and Respondent's failureto discipline other employees for abuses of leaves of ab-sence by appearing at the plant for various reasonsduring such leaves,allreflect disparate treatment anddiscriminatorymotivation in Gooch's suspension. TheCharging Party also contends that Gooch's presence fora few minutes at the plant on November 2 during thehandbilling could not be seriously regarded as an abuseof Gooch's leave of absence and Respondent's contentionotherwise is "palpably absurd."Respondent at the hearing contended that its actionwas prompted by employee complaints about Gooch'sappearance on November 2 and their protests that her in-volvement in union activity during her leave of absencewas unfair to the other employees,some of whom mightlike to take a leave of absence to work against theUnion.' 3 However, Respondent appears to also contendthat it was not the way in which Gooch abused herleave of absence, but the fact of the abuse which prompt-ed the imposition of discipline. Also, as evidence of theabsence of discriminatory motive, Respondent points tothe uncontradicted fact that other employee union sup-porters were present with Gooch and the union agentson November 2 but were not in any way disciplined.UnderWright Line,251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cit. 1981), to establish a violation of Sec-tion 8(a)(3) and (1) of the Act when employer motivationis involved, the General Counsel is required to make aprima facie showing sufficient to support the inferencethat protected conduct was a "motivating factor" in theemployer's decision. Following that, the burden shifts tothe employer to demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct.In the instant case it is quite clear that even if she hadnot done so earlier, Gooch identified herself with theunion organizationaleffortby her presence on theUnion's side of the road on November 2. It is equallyclear that Respondent strongly opposed the Union. Inview of this, Respondent's dicipline of Gooch becomeshighly suspect. The suspicion regarding Respondent'smotivation in suspending Gooch is increased by the ab-19Twoemployees,Cave and Keith, testified for Respondent thatknowing of Gooch's leave of absence and the reason for such leave, theycomplained to Watkins or Lord about Gooch's presence in front of theplant on November2Theytestified in essence that they did not think itwas right or fair for Gooch to leave a sick child at home and work forthe Union Employee Stewart testified she complained to Tanner aboutGooch being off to work for the Union When Tanner responded thatGooch had leave of absence for a sick child, Stewart replied Goochshould be caring for the child rather than working for the Unionsence of any precedent for the suspension of Gooch. Infact, employee Janet Kates credibly testified for the Gen-eralCounsel that she had at least once returned to theplant briefly while on leave of absence to care for a rela-tive, but she had not been disciplined therfore. Indeed,Kates testifiedwithout contradiction that Respondenthad no policy against employees returning to the plantduring leaves of absence. 14The suspicion about the violative nature of Gooch'ssuspension approaches certainty when one considers thatGooch was not similarly disciplined when she returnedto the plant on November 5 for her paycheck Logicsuggests that if Gooch's presence at the plant on Novem-ber 2 was an abuse of her leave, then her presence onNovember 5 should be regarded as such for on each oc-casion she was away from her ill child. Yet Respondent'sconcern about Gooch's absence from her child and the"abuse" of her leave suggested by such absence was trig-gered only by the absence during which she had someunion involvement. In the interview with Gooch on No-vember 8, when the discipline was imposed, Tanner in-quired only about Gooch's presence on November 2 atthe plant. He displayed no interest in the details of theremainder of Gooch's leave of absence. Considering thisand allthe foregoing, I am fully satisfied that the Gener-alCounsel has established a prima facie case thatGooch's suspension was in response to her union activityand support on November 2.The burden now shifts to Respondent to demonstratethat it would have suspended Gooch without regard toher union involvement. Respondent attempted to showthat it had reasonable cause to believe that Gooch hadsought or obtained the leave under false pretenses andthat her presence at the plant with the Union on Novem-ber 2 was inconsistent with the purposes for which theleave was granted. I find it has not satisfactorily demon-strated either point.The evidence suggests, and I conclude, that in themorning when Gooch requested her leave she contem-plated returning that afternoon to observe the unionhandbilling as the Union had requested. However, thisfact does not provide any reasonable basis in itself for be-lieving that Gooch's basis for the leave wasnot genuine.Her presence at the handbilltng was of very short dura-tion, and Respondent admittedly had no other evidencethat she engaged in other union activity during her leavethatmight indicate her request for leave was for otherthan her stated reasons.Moreover,when Tanner in-formed Gooch of her suspension, he made no inquiriesintoGooch's activities during her leave other than herpresence at the plant on the afternoon of November 2.The record likewise does not show a credible or rea-sonable belief by Respondent that Gooch's actions onNovember 2 were inconsistent with the purposes of herleave. She was at the plant for only 10 to 15 minutes.Her ill child, she credibly testified, was left with her hus-band who generally was not able to care for the child14Tanner admitted in his testimony that employees were not automati-cally disciplined for a visit to the plant during a leave of absence, but wasequivocal regarding what circumstances might warrant discipline forsuch a visit 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the day because of his shift work. Furthermore,Gooch's absence from her child on November 2 was forsuch a short time and because it was largely after normalwork hours it cannot reasonably be said to reflect on hergeneral availability for work to make her presence at theplant inconsistent with the purpose of her leave absence.Finally,itmust be remembered that Respondent'sactionwith respect to Gooch was predicated also oncomplaints received from employees. I find on thisrecord that these complaints were in turn based on thecomplaining employees'displeasurewith Gooch's unioninvolvement rather than her mere presence at the plantduring her leave of absence. The three employee wit-nesses presented by Respondent on this point all dis-played bias against the Union. Thus, to the extent Re-spondent relied on such complaints, Respondent adoptedthemotivations of the complaining employees which Iconclude were clearly union related.Considering all the foregoing, as well as the fact thatthe discipline imposed on Gooch was largely dispropor-tionate to her offense, if it could be regarded as an of-fense at all, I find Respondent has failed to demonstrate,in light of the General Counsel's prima facie case, that itwould have taken the same action against Gooch even ither presence at the plant on the afternoon of Novemberhad been unrelated to union activity. Accordingly, I findthe suspension of Gooch violated Section 8(a)(3) and (1)of the Act as alleged.CONCLUSIONS OF LAW1.The Respondent, Hoschton Garment Company, ASubsidiary of Spencer Industries, Inc., is an employer en-gaged in commerce within themeaning ofSection 2(6)and (7) of the Act.2.InternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.3.By attempting to prohibit union handbill distributionto its employees on public property on October 5, 1982,and by watchingand interferingwith employees in thereceipt of handbill distributions on October 5 and 20,1982, Respondentengaged in,and isengagingin, unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.By suspending its employee Martha Gooch on No-vember 8, 1982, because of her protected activities onbehalf of the Union, Respondentengaged in, and is en-gaging in,unfair labor practices within themeaning ofSection 8(a)(3) and (1) of the Act.5.The unfair labor practices set forth in Conclusionsof Law 3 and 4 above affect commerce within the mean-ing of Section 2(6) and (7) of the Act.6.Respondent has not violated the Act in any othermanner notspecifically found above.THE REMEDYHaving found that Respondentengaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act.Because Ihave found that Respondent discriminatorily suspendedMartha Gooch for 3 days, it will be recommended thatRespondent make Gooch whole for any loss of earningsshe may have sufferedas a resultof such suspension.Backpay is to be computed in accordance with the for-mula approved in F. W.WoolworthCo., 90 NLRB 289(1950),with interest computed in the manner prescribedinFlorida Steel Corp.,231NLRB 651 (1977).15 Also,consistentwithSterlingSugars,Inc.,261NLRB 472(1982), I shall recommend that Respondent be requiredto remove from its records any reference to the unlawfulsuspensionof Gooch and to provide written notice ofsuch action to Gooch and to inform her that Respond-ent's unlawful conduct will not be usedas a basisfor fur-ther disciplinary action against her.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Houschton Garment Company, ASubsidiary of Spencer Industries, Inc., Hoschton, Geor-gia, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Attempting to prohibit handbill distribution byInternationalLadies'GarmentWorkers Union, AFL-CIO, or any other labororganization,to its employeeson public property.(b) Surveillance of, or interference with, employee re-ceipt of handbills distributed by International Ladies'Garment Workers' Union, AFL-CIO, or any other labororganization.(c) Suspending employees because of their protectedactivitieson behalf ofInternationalLadies'GarmentWorkers' Union, AFL-CIO, or any other labor organiza-tion.(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Martha Gooch for any lostearningsor benefits suffered as a result of her unlawful suspensionin the mannerset forth in the remedy section.(b)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Remove from the personnel records and files ofMartha Gooch any reference to her suspension andnotify her in writing that this has been done and that evi-dence of her unlawful suspension will not be used as abasis for any future disciplinary action against her15 See, generally,Isis Plumbing Co,138 NLRB 716 (1962)16 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses HOSCHTON GARMENT CO.575(d)Post at its Hoschton, Georgia place of businesscopies of the attached notice marked "Appendix."17Copies of the notice, on forms provided by theRegionalDirector for Region 10, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintained14 If thisOrder is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order ofthe Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "for 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHERORDERED thatthe complaint be dis-missed insofaras it allegesviolations of the Act not spe-cifically found herein.